Citation Nr: 1326687	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  09-01 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for dysfunction of the left cutaneous saphenous nerve.

2.  Entitlement to service connection for disability claimed as peripheral neuropathy of the left lower extremity, manifested by pain, tingling and numbness of the left leg, other than dysfunction of the left cutaneous saphenous nerve. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In April 2010 this matter was last before the Board, at which time it was remanded for further development.  With respect to the claim adjudicated herein, that development has been completed.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

When this matter was last before the Board, the issue on appeal was characterized as entitlement to service connection for a disability claimed as peripheral neuropathy of the left lower extremity, manifested by pain, tingling and numbness of the left leg.  Following the Board's remand, VA examinations disclosed an assessment of dysfunction of the saphenous nerve, as well as other neurological manifestations in the left leg.  As dysfunction of the saphenous nerve has been identified as a distinct disability, and one for which service connection is sought, the Board has re-characterized the issue into 2 separate issues.  A claim for service connection of a disorder may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

By way of an August 2012 rating decision, the RO denied increased evaluations for service-connected heart disease, hypertension, and bilateral second and third toe hammertoes with pes planus, and also denied service connection for high cholesterol.  In October 2012, the RO acknowledged receipt of a notice of disagreement.  The October 2012 letter indicates that the RO would attempt to resolve the Veteran's disagreement through the post-decision review process which could result in the development of additional evidence and if the benefit could not be granted as a result of this review a statement of the case would be issued. This differs from the situation in Manlincon v. West, 12 Vet. App. 238 (1999), where VA had not acknowledged a notice of disagreement.  As the RO acknowledged receipt of a notice of disagreement in this case and a course of action that would result in a statement of the case if the issue is not granted, Manlincon v. West is not applicable in this case.

The issue of entitlement to service connection for disability claimed as peripheral neuropathy of the left lower extremity, manifested by pain, tingling and numbness of the left leg, other than dysfunction of the left cutaneous saphenous nerve is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has a disability of the left cutaneous saphenous nerve attributable to service-connected residuals of coronary artery disease requiring coronary artery bypass grafting.  


CONCLUSION OF LAW

Entitlement to service connection for disability of the left cutaneous saphenous nerve as secondary to service-connected residuals of coronary artery disease requiring coronary artery bypass grafting is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of this claim, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2012).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for a neurologic disability of the left leg.  He asserts that such a disability is attributable to his service-connected residuals of coronary artery disease requiring coronary artery bypass grafting (CABG), particularly related to the harvesting of the left saphenous vein related to his CABG.

A review of the record documents that in November 2004, the Veteran underwent CABG times three with sequential sapheneous vein graft.  This surgery involved harvesting of the saphenous vein from the left leg.  See November 2004 record from Spartanburg Regional Medical Center. 

In March 2008, the Veteran filed his claim for service connection of neuropathy of the left leg.  Along with his claim, he attached VA medical records pertaining to complaints of leg pain and numbness in the left mid-thigh to the foot that had been going on for a while.  He also complained of pain and numbness, worse from the knee down.  Neuropathy was assessed at this time and neurological testing was ordered.  

In April 2008, neurologic testing was obtained.  See May 5, 2008, VA primary care note.  Testing resulted in findings suggestive of acute/chronic left L5-S1 lumbosacral radiculopathy and "no electrophysiologic evidence of peripheral neuropathy in left lower extremity tested areas."

In May 2009, the Veteran testified before the Board.  He testified that during service he had no problems with his left lower extremity, and that after his open heart surgery in 2004, he had "problems with swelling, tingling and numbness on [his]left side."  Hearing transcript, p. 3.  He noted that this all began when his saphenous vein was harvested for the surgery.  He described having tingling, numbness and swelling from the hip to the foot in the left leg.  He noted that the saphenous vein was harvested from the inside of his left knee.  He testified that he had also been assessed as having 2 pinched nerves in his low back and that he was prescribed a TENS unit in April 2008, but that he had had problems with his left leg prior to when his "back problems" showed up.  

In June 2010 the Veteran was afforded a VA examination.  At this time, he complained of left lower extremity pain from the hip down to the foot after vein harvesting from the left lower extremity for his CABG.  The examiner remarked that the examination was "not the correct exam for the problem the Veteran is presenting with."  Nevertheless, he offered a narrative of his extremity examination in order to expedite the Veteran's claim and assessed left lower extremity neuropathy.  In terms of offering an opinion, he stated that the condition of left lower extremity peripheral neuropathy was not "caused by or a result of vein removal" from the left leg for CABG.  He cited the findings of the aforementioned April 2008 neurologic tests in this regard.  

In May 2011 the Veteran was afforded another VA examination.  At this time, he related that about 6 months after his CABG he developed the onset of pain in his entire lateral leg, including the thigh and calf and down into the foot sometimes, usually into the small toe.  He related that this pain had persisted and that in 2008 he was crushed between a dock and a metal container at work, when he suffered a bruise on the outside of his left thigh.  In this regard, he stated that the symptoms became worse since then, but had persisted since.  

Sensory examination showed that the L5-S1 lumbar roots and the cutaneous saphenous nerve (medial aspect of the left knee) were affected in the left lower leg.  The examiner thus assessed 2 separate neurologic conditions - "L5-S1 radiculopathy" and "saphenous nerve dysfunction."  

In light of the 2 separate diagnoses, the examiner rendered 2 etiologic opinions.  With respect to the diagnosed L5-S1 radiculopathy, the examiner concluded that it was less likely than not that there was a relationship between the November 2004 vein harvest and this condition, nothing that the Veteran's decreased sensation along the lateral thigh, lateral leg and small toe was compatible with the nerve conduction findings of L5-S1 radiculopathy.  With respect to the assessed saphenous nerve dysfunction, the examiner stated that this condition was more likely than not related to the November 2004 saphenous vein harvesting.  They explained that the Veteran had a discrete area over the left medial knee joint and about 10 cm. more distal to the knee near the surgical site for the vein harvest where there was decrease sensation to pinprick.  They concluded that this area of decrease sensation was more likely than not related to the saphenous vein harvest in 2004.  In a May 2011 addendum, the examiner reiterated the conclusion regarding the assessed saphenous vein dysfunction of the left leg.  

Service connection for dysfunction of the left cutaneous saphenous nerve is warranted as secondary to service-connected residuals of coronary artery disease requiring CABG.  A review of the operative report associated with the CABG in November 2004 shows that the Veteran's left saphenous vein was harvested from his left leg for the CABG.  VA examination has resulted in an assessment of saphenous nerve dysfunction of the left leg and has competently attributed this diagnosis to the removal of the Veteran's left saphenous vein, a consequence of his service-connected residuals of coronary artery disease requiring CABG.  Accordingly, service connection for dysfunction of the left saphenous nerve is granted.  Gilbert, supra.


ORDER

Entitlement to service connection for dysfunction of the left cutaneous saphenous nerve is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

When this matter was last before the Board, it was remanded to afford the Veteran a VA examination.  The Board's remand directives asked that a VA examiner address, inter alia, whether the Veteran's vein removal associated with his service-connected residuals of coronary artery disease requiring CABG had aggravated any current neurologic disability of the left leg.  Examinations were obtained in June 2010 and May 2011, with an addendum entered on the May 2011 that same month.   A review of the VA examination documents shows that they do not address the issue of whether the service-connected heart disorder aggravates the neurologic disability.  Accordingly, in light of Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders"), this matter must again be remanded.

Also, the Board notes that the Veteran receives fairly regular treatment at the Asheville, North Carolina VA Medical Center (VAMC).  Consequently, VA should obtain any VA records not currently associated with the claims file, particularly any dated from February 2013 and on.

Moreover, the Veteran should be provided with notice as to how to substantiate a claim for service connection on a secondary basis.  38 C.F.R. §§  3.159, 3.310 (2012).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice that notifies him of the information and evidence not of record that is necessary to substantiate a claim for service-connection on a secondary basis.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on her behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

2.  Obtain any VA medical records not currently associated with the record, particularly any records dated after February 2013.  If there are no such records, documentation to this effect should be associated with the claims folder or the electronic record.

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, return the claims file to the examiner who conducted the May 2011 VA examination of the Veteran or another appropriate health care provider for an addendum.  If it is determined that another examination is necessary in order to provide the requested information, one should be scheduled.
After a review of the claims file, the author of the May 2011 VA opinion or other health care provider should respond to the following questions and provide a full statement of the basis for the conclusion(s) reached:

a.  Is it at least as likely as not (a 50 percent or greater possibility) any currently assessed neurologic disability of the left leg, to include L5-S1 radiculopathy and diabetic neuropathy, but excluding dysfunction of the cutaneous saphenous nerve, is related to active service or was manifested within one year of separation from service.  If a neurologic disorder was manifested within one year of separation, please indicate the severity of the disorder at that time.

b.  Is it at least as likely as not (a 50 percent or greater possibility) any currently assessed neurologic disability of the left leg, to include L5-S1 radiculopathy and diabetic neuropathy, but excluding dysfunction of the cutaneous saphenous nerve, is due to or caused by the service-connected heart disorder which required coronary artery bypass grafting/saphenous vein removal of the left leg. 

c.  Is it at least as likely as not (a 50 percent or greater possibility) any currently assessed neurologic disability of the left leg, to include L5-S1 radiculopathy and diabetic neuropathy, but excluding dysfunction of the cutaneous saphenous nerve, was aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected heart disorder which required coronary artery bypass grafting/saphenous vein removal of the left leg?  If so, the examiner should indicate the approximate degree of disability or baseline, if any, before the onset of the aggravation.

Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

All opinions must be accompanied by a complete rationale.  

The examiner's attention is directed to VA medical records, including those dated in June 2011 and August 2012, reflecting a diagnosis of diabetic neuropathy.  If the examiner is not able to access these records through electronic means, the RO/AMC should ensure the records are made available to the examiner for his or her review.

4.  After the development directed above has been completed to the extent possible, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


